Case 3:17-cr-00205-RDM Document 175 Filed 06/08/20 Page 1 of 10

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
Vv. : 3:4 7-CR-205
(JUDGE MARIANI)
JONATHAN JACOME,
Defendant.
MEMORANDUM OPINION

 

|. INTRODUCTION AND PROCEDURAL HISTORY

Pending before the Court is Defendant Jonathan Jacome’s Motion to Quash
Indictment [“Motion”] (Doc. 143). Defendant has filed this Motion pro se seeking to quash
the indictment to which he pleaded guilty on the basis that it violated the applicable statute
of limitations.

Jacome was initially charged by Indictment on July 11, 2017. (Doc. 1). On August 8,
2017, the grand jury returned a Superseding Indictment. (Doc. 13). On September 11, 2018,
the grand jury returned the final Second Superseding Indictment. (Doc. 82). The Second
Superseding Indictment charged Jonathan Jacome and his co-defendants with thirty-five
counts, including: conspiracy to defraud the government with respect to claims, false,
fictitious and fraudulent claims, theft of public money, aggravated identity theft, conspiracy
to commit wire fraud, money laundering conspiracy, unlawful monetary transactions,
conspiracy to obstruct justice, and obstruction of justice. (/d.). On September 26, 2018,

Defendant entered a not guilty plea on all counts charged against him. (Doc. 88).
1
Case 3:17-cr-00205-RDM Document 175 Filed 06/08/20 Page 2 of 10

On May 16, 2019, a Plea Agreement between Defendant and the Government was
filed. (Doc. 113). On July 11, 2019, a change of plea hearing was held, and pursuant to the
Plea Agreement, Defendant entered a plea of guilty to Count 30 of the Second Superseding
Indictment. (Doc. 121-23). Count 30 of the Second Superseding Indictment is a charge of
money iaundering conspiracy in violation of 18 U.S.C. Section 1956(h). (Doc. 82, at 14). At
the change of plea hearing, the Government additionally moved for the detention of the
Defendant due to Defendant's failure to notify the probation office of his arrest in the City of
Hazleton—a violation of the terms of his supervised release. (Doc. 123, at 25:9-20). The
Court ordered the Defendant detained. (Doc. 128).

On September 23, 2019, Jacome filed a “Motion to Quash Indictments” pro se. (Doc.
129). The Court denied his pro se motion on September 24, 2019 as Jacome was
represented by retained counsel at the time. (Doc. 130). Jacome filed pro se a “Motion to
Grant as Uncontested or for a Writ of Mandamus” on November 29, 2019. (Doc. 137). The
Court again denied this pro se motion as Defendant was still represented by retained
counsel. (Doc. 139). Thereafter, on January 31, 2020, Jacome filed a “Motion for Leave of
Court to Proceed Pro Se and to Officially Dismiss Private Counsel.” (Doc. 142). Jacome
then refiled his “Motion to Quash Indictment” pro se on February 6, 2020. (Doc. 143).
Following a hearing on February 25, 2020, the Court granted Jacome’s motion to proceed

pro se and ordered the United States to file a response. (Doc. 147).
Case 3:17-cr-00205-RDM Document 175 Filed 06/08/20 Page 3 of 10

Defendant's Motion to Quash Indictment was filed on February 6, 2020. (Doc. 143).
The parties have fully briefed the motion and it is ripe for decision. For the reasons set forth
below, the Court will deny Defendant’s Motion to Quash Indictment. (Doc. 143.).

Il. ANALYSIS

In his Motion, Defendant argues the indictment on which he was charged violates the
statute of limitations: “[T]he movant respectfully contends that the period elapsed between
the alleged date of May 1, 2011 to the Grand Jury indictment of 07/11/2017 surpasses the
Statute of limitations period.” (Id. at 5). The Government provides three responses: the
Defendant waived his right to file pretrial motions when he entered a guilty plea (Doc. 154,
at 3); there was no violation of the statute of limitations (/d. at 4); and Defendant's attacks
on counts to which he did not plead guilty are irrelevant (/d. at 5).

Defendant's argument that the statute of limitations had passed by the date of the
indictment is based on an incorrect legal argument. Count 1 of the original indictment
alleges the conspiracy took place, “From on or about May 1, 2011, the exact date being
unknown to the Grand Jury, to on or about August 9, 2012.” (Doc. 1, at J 6). The applicable
statute of limitations on the charged offenses is five years. 18 U.S.C. § 3282. Defendant
asserts that the statute of limitations ran because more than five years elapsed between the
date cited by the grand jury as the start of the conspiracy-May 1, 2011—and the date the
original indictment was filed—July 11, 2017. (Doc. 143, at 5). However, the statute of

limitations for conspiracies does not begin to run on the date of the first overt act, it begins
Case 3:17-cr-00205-RDM Document 175 Filed 06/08/20 Page 4 of 10

to run on the date of the last overt act committed during the existence of the conspiracy.
Fiswick v. United States, 329 U.S. 211, 216, 67 S. Ct. 224, 227, 91 L. Ed. 196 (1946); see
also Luparella v. United States, 335 F. App'x 212, 215 (3d Cir. 2009)("{I]t is well-established
that the statute of limitations runs only from the time of the last overt act.” (internal
quotations omitted)). The August 8, 2017 indictment alleged the date of the last overt act
committed during the existence of the conspiracy was August 9, 2012. (Doc. 1, at J 6).
Therefore, the time between the date alleged in Count 1 of the original indictment and the
date of the original indictment was less than five years. Furthermore, Count 30 of the
Second Superseding Indictment, to which Defendant pleaded guilty, alleges the date of the
last overt act was October 9, 2014. This is less than three years from the August 8, 2017
indictment and clearly does not violate the five-year statute of limitations. (Doc. 82, at J 27).

Defendant next argues:

[T]he indictment does not express specific dates of overt acts necessary to meet

the elements of the charged conspiracy rendering ambiguity, in fact, the

indictment continually declares the phrase “Between on or About”, with no factual
calculations for purposes of the statute of limitations under Title 18 U.S.C. § 3282.

(Doc. 143, at 5). The Second Superseding Indictment alleges several specific dates of overt
acts within the statute of limitations. Count 30, to which Defendant pleaded guilty, specifies:
“On January 12, 2013, conspirators purchased furniture...” (Doc. 82, at J 28c); and, “From
on or about March 3, 2011, to on or about October 9, 2014, the conspirators engaged in a
pattern of transactions, including deposits and withdrawals of cash...” (/d. at J 28e). The

indictment does not need to definitively provide exact dates on which the overt acts

4
Case 3:17-cr-00205-RDM Document 175 Filed 06/08/20 Page 5 of 10

occurred. The use of the phrase “on or about” does not impact the sufficiency of the
indictment or the ability to determine when the statute of limitations began to run.

Additionally, contrary to Defendant's argument that the allegations of the indictment
are “unsupported by any kind of evidence,” the indictment does not need to contain
evidence of any of the overt acts of which Defendant is accused. (Doc. 156, at 5-6). Federal
Rule of Criminal Procedure 7 only states, “The indictment or information must be a plain,
concise, and definite written statement of the essential facts constituting the offense
charged.” Fed. R. Crim. P. 7(c)(1). The Third Circuit has held, “[Njo greater specificity than
the statutory language is required so long as there is sufficient factual orientation to permit
the defendant to prepare his defense and to invoke double jeopardy in the event of a
subsequent prosecution.” United States v. Rankin, 870 F.2d 109, 112 (3d Cir. 1989). The
sufficiency of an indictment “may not be properly challenged by a pretrial motion on the
ground that it is not supported by adequate evidence.” United States v. Gallagher, 602 F.2d
1139, 1142 (3d Cir. 1979). As explained, supra, the thirty-five-count indictment alleges
several specific overt actions on specific dates, sufficient to put the Defendant on notice of
the charges against him.

Therefore, neither the original indictment nor the First or Second Superseding
Indictments were insufficient and did not violate the statute of limitations.

In addition to the fact that the statute of limitations was never violated, the

Defendant's motion fails because he waived the right to file pretrial motions in his plea
Case 3:17-cr-00205-RDM Document 175 Filed 06/08/20 Page 6 of 10

agreement with the Government. The Third Circuit has held, “It is well established that a
criminal defendant’s unconditional, knowing and voluntary plea of guilty waives all non-
jurisdictional issues.” Washington v. Sobina, 475 F.3d 162, 165 (3d Cir. 2007). The statute
of limitations defense is not a jurisdictional issue and can thus be waived. Musacchio v.
United States, 136 S. Ct. 709, 718, 193 L. Ed. 2d 639 (2016); United States v. Karlin, 785
F.2d 90, 92-93 (3d Cir. 1986); see also United States v. Soriano-Hernandez, 310 F.3d
1099, 1103-04 (8th Cir. 2002)(collecting circuit cases where the statute of limitations
defense was waived after defendants entered guilty pleas).

Defendant entered a guilty plea at a Rule 11 hearing, which the Court found to be
knowing and voluntary. (Doc. 123, at 9-22). Defendant did not raise the statute of limitations
defense at any time. (See id.). Having entered an unconditional, knowing and voluntary
guilty plea, the Defendant waived the right to assert a statute of limitations defense.

In reply, Defendant argues, “In fact, at the change of plea hearing, the court informed
the defendant (movant) that the plea agreement contained a ‘waiver’ of direct appeal rights;
But makes no indication of waiver of claims of statutes of limitations violations, and
otherwise.” (Doc. 156, at 2). Defendant further argues, “[D]efense counsel immediately

before the change of plea hearing merely read the plea agreement to movant Jacome but
Case 3:17-cr-00205-RDM Document 175 Filed 06/08/20 Page 7 of 10

had never supplied him with a copy of it before hand, i.e., before the actual day of the
hearing, and to date he has not been given a copy of the plea agreement.” (/d. at 3-4)."

Federal Rule of Criminal Procedure 11, governing pleas, requires the Court to inform
a defendant of, and determine he understands, the meaning and consequences of his plea
agreement. See Fed. R. Crim. P. 11(b){1)(A-O), (2), (3). A review of the plea colloquy held
on July 11, 2019 shows that all the requirements of Rule 11 with respect to establishing a
knowing and voluntary guilty plea were satisfied. As required, the Court engaged in the
required plea colloquy with the Defendant, informed the Defendant of the meaning and
consequences of his plea, and determined the Defendant understood all of the required
items of Rule 11(b)(1), including the terms of the plea agreement (Doc. 123, at 12:25-14:6),
which includes a waiver of the right to appeal (/d. at 14:21-15:1). Fed. R. Crim. P. 11(b)(1),
(2), (3). Defendant testified that he read and reviewed the plea agreement with counsel:

Q. Now, before you put your name on this document, did you read it?

A. Yeah.

Q. Did you discuss it with Mr. Yeager?

A. Yes.
Q. Did you have questions for him, and if you did, did he answer them for you?

 

' Defendant's argument that his plea was not informed was not raised in his initial brief. (See generally Doc.
143). The Court notes, “It is improper for a party to present a new argument in his or her reply brief.” United
States v. Medeiros, 710 F. Supp. 106, 110 (M.D. Pa.), affd, 884 F.2d 75 (3d Cir. 1989). Generally,
arguments raised for the first time in a reply brief are waived. United States v. Brown, No. 1:02-CR-146,
2013 WL 6182032, at *12 n.10 (M.D. Pa. Nov. 25, 2013). However, the Court also notes it generally gives
greater leeway to pro se litigants. Haines v. Kerner, 404 U.S. 519, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972);
Tabron v. Grace, 6 F.3d 147, 153 n.2 (3d Cir. 1993)(‘[W]e have traditionally given pro se litigants greater
leeway where they have not followed the technical rules of pleading and procedure.”). Even though
Jacome’s argument is only tangentially related to the arguments raised in the Government's opposition
brief, the Court will nonetheless address it.
Case 3:17-cr-00205-RDM Document 175 Filed 06/08/20 Page 8 of 10

A. Yes.
Q. Do you have questions here today?
A. No.

(Id. at 12:6-15). Defendant also testified that he was satisfied with his counsel’s advice:

Q. Now, Mr, Jacome, let me ask you about the assistance of counsel. Mr.
Yeager is—is here with you. Have you had enough time to talk with Mr. Yeager
about this case?

A. Yes.

Q. In the course of talking to him, have you told him everything you know about
the case?

A. Yes.

Q. Are you satisfied with the advice he’s given you?

A. Yes.

Q. Are you satisfied with his efforts that he’s made on your behalf?
A. Yes.

(Id. at 5:5-16). Defendant additionally agreed in his plea agreement that he discussed the
meaning and consequences of the agreement with his attorney and agreed his attorney’s
legal services and advice were satisfactory:
The Defendant agrees that the defendant has discussed this case and this plea
agreement in detail with the defendant’s attorney who has advised the
defendant of the defendant’s Constitutional and other trial and appeal rights, ...
possible defenses, ... and other potential consequences of pleading guilty in

this case. The defendant agrees that the defendant is satisfied with the legal
services and advice provided to the defendant by the defendant's attorney.

(Doc. 113, at ] 41).

Defendant never stated that he requested but did not receive a copy of the plea
agreement or that he was dissatisfied with his counsel's efforts. During the plea colloquy,
the Court asked Defendant's counsel, “Now, | know filed of record in this case is a plea

agreement. Mr. Yeager [Defendant's retained counsel], do you have a copy for your client?”

8
Case 3:17-cr-00205-RDM Document 175 Filed 06/08/20 Page 9 of 10

(Doc. 123, at 11:16-17). Mr. Yeager responded, “Yes, | do, Your Honor.” (/d., at 11:18). The
Court then asked the Defendant if he read and reviewed the plea agreement:

Q. Mr. Jacome, if you go to page 38, which is the final page of the document,
at the top of the page in capital letters is the word acknowledgements. Then
below that word there are two sentences that say, quote, | have read this
agreement and carefully reviewed every part of it with my attorney, | fully
understand it and | voluntarily agree to it, end quote. Then beneath that in
typewritten capital letters is the name Jonathan Jacome, and above that
typewritten name is a signature. Whose signature is that?

A. That's mine, Your Honor.

Q. Now before you put your name on this document, did you read it?

A. Yeah.

Q. Did you discuss it with Mr. Yeager?

A. Yes.

Q. Did you have questions for him, and if you did, did he answer them for you?
A. Yes.

Q. Do you have questions here today?

A. No.

(Id. at 11:21-12:15). The Court then asked that the essential terms of the plea agreement
be summarized and read aloud during the Defendant's plea colloquy. (/d. at 12:16-14:1).
The Court asked Defendant, “You heard Ms. Roberts outline what the essential terms of the
plea agreement are. Are the terms as she’s outlined the terms as you understand them?”
(Id. at 14:3-5). Defendant replied, “Yes, Your Honor.” (/d. at 14:6). The Court also confirmed
the Defendant understood the meaning and consequences of the essential terms of the plea
agreement individually. (/d. at 14:7-16:4).

Defendant testified that he read the plea agreement and discussed it with his
counsel. Defendant acknowledged that he understood all of the essential terms of the

agreement. The fact that the Defendant now claims he did not receive a physical copy of

9
Case 3:17-cr-00205-RDM Document 175 Filed 06/08/20 Page 10 of 10

the plea agreement does not vitiate the validity of his guilty plea. Defendant was informed
as to the meaning and consequences of the plea agreement. The transcript of the plea
colloquy shows a knowing, voluntary and intelligent waiver of Defendant's trial rights and a
knowing, voluntary and intelligent plea of guilty to Count 30 of the Second Superseding
Indictment.
Ill. CONCLUSION

In sum, the applicable statute of limitations for the crimes alleged in the indictments
had not expired when the original indictment was filed. Furthermore, Defendant waived any
right to raise a statute of limitations defense when he unconditionally, knowingly and
voluntarily entered a plea of guilty. For the foregoing reasons, this Court will deny
Defendant's Motion to Quash Indictment (Doc. 143) as set forth in this Memorandum

Opinion. A separate Order follows.

 

 

Robert D..Mariani~
United States District Judge

10
